Case: 13-11128   Date Filed: 01/28/2014   Page: 1 of 29


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 13-11128
                         Non-Argument Calendar
                       ________________________

                        Agency No. A070-787-916



BARKAT KARIM BHAI,
MINAZ BARKAT MAKNOJIA BHAI,

                                                                     Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                            (January 28, 2014)

Before HULL, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 13-11128     Date Filed: 01/28/2014   Page: 2 of 29


      Barkat Bhai and his wife Minaz Bhai (“Minaz”), natives and citizens of

Pakistan, seek review of the Board of Immigration Appeals’ (“BIA”) decision

affirming the Immigration Judge’s (“IJ”) final removal order. After review, we

dismiss in part and deny in part the petition.

                          I.    BACKGROUND FACTS

A.    Illegal Entry and State Conviction

      In 1991, Bhai entered the United States without inspection. In 1992, Bhai

was convicted in California state court of the misdemeanor offense of “annoy[ing]

and molest[ing] a child” and was sentenced to a suspended 180-day jail term,

followed by three years of probation.

B.    1993 Asylum Application

      In May 1993, Bhai filed an asylum application claiming political persecution

based on his membership in the Mohajir Quomii Mahaz (“MQM”) party. In his

asylum application, Bhai said that “workers of IJI [a]nd other groups and

professional men hired by the politicians manhandled [him] several times,” and

they would approach him while he was having tea in a snack shop, spit in his tea,

and throw sand in his food. Bhai also recounted an incident in which the police

jailed him for ten days after he fought with a police officer’s son, as follows:

      Once Rehmat[,] that is the son of the police officer in charge[,] was
      beating me with a stick[;] in self-defense I wrestled with him and we
      fell on a hard surface[,] injuring both of us. The police threw me in
      jail for 10 days.
                                                 2
               Case: 13-11128        Date Filed: 01/28/2014       Page: 3 of 29


No decision was rendered on the 1993 application, however, because, according to

Bhai, he did not attend the asylum interview.

C.     1995 to 2005

       In June 1995, Minaz entered the United States without inspection and

married Bhai a few weeks later. The Bhais moved to Georgia, where they had

three children, and Bhai worked as a convenience store manager.

C.     2005 Application for Adjustment of Status and 2006 Interview

       In 2005, Bhai filed an I-485 application for adjustment of status seeking

permanent residence based on his approved I-140 petition. 1 On the application,

Bhai checked the “No” box in response to the question, “Have you ever, in or

outside the U.S. . . . been arrested, cited, charged, indicted, fined, or imprisoned

for breaking or violating any law or ordinance, excluding traffic violations?” Bhai

signed the application under penalty of perjury.

       After an interview in 2006, the U.S. Citizenship and Immigration Services

(“USCIS”) denied Bhai’s adjustment application in 2009 because Bhai: (1) failed

to register as a sex offender in Georgia; (2) did not accurately respond to questions

on his application concerning his criminal history; and (3) told the interviewing

USCIS officer that he had never been arrested or convicted. USCIS also revoked

Bhai’s alien worker status.

       1
        In 2004, Bhai’s employer had filed an I-140 petition for alien worker status on Bhai’s
behalf, which was approved.
                                                   3
               Case: 13-11128       Date Filed: 01/28/2014       Page: 4 of 29


E.     Commencement of Removal Proceedings

       Soon after, in July 2009, the Department of Homeland Security (“DHS”)

initiated removal proceedings against both Bhai and Miraz, and later their cases

were consolidated. DHS initially sought Bhai’s expedited removal based on his

prior conviction. In September 2009, however, Bhai’s conviction was vacated.

Ultimately, DHS charged both Bhai and Miraz with being removable under INA

§ 212(a)(6)(A)(i), 8 U.S.C. § 1182(a)(6)(A)(i), as aliens who were present in the

United States without being admitted or paroled, and charged Bhai with being

inadmissible, pursuant to INA § 212(a)(6)(C)(i), 8 U.S.C. § 1182(a)(6)(C)(i), as an

alien who, by fraud or willful misrepresentation, had sought to procure an

immigration benefit.

F.     2009 Applications for Asylum, Adjustment of Status, and Cancellation

of Removal

       In October 2009, Bhai filed a second application for asylum, withholding of

removal, and CAT relief, claiming persecution based on his political opinion.

Bhai’s 2009 asylum application claimed that he was persecuted in Pakistan by

members of the Pakistan People’s Party (“PPP”) because he was an MQM

member. 2


       2
       Bhai’s wife, Minaz, was included in his 2009 applications for adjustment of status and
asylum as a derivative beneficiary. Although our opinion refers to Bhai, our holding as to the
asylum and CAT claims apply equally to his wife. We deny Minaz’s withholding of removal
                                                   4
               Case: 13-11128       Date Filed: 01/28/2014     Page: 5 of 29


       According to Bhai’s 2009 asylum application, he became an active member

of the MQM beginning in 1987 or 1988, and attended rallies, made banners, and

“assisted with party communications, advertising, and other organizational

efforts.” After the MQM lost the 1988 elections and the PPP came to power, PPP

members harassed, tortured, and killed MQM members. Bhai said that PPP

members followed him on multiple occasions and that, once, PPP members spit in

his tea and threw sand in his food while he was eating at a hotel.

       In addition, Bhai claimed that, in 1990, he “was arrested by the police at

[his] home” and “detained in jail for 10 days,” although he was “never formally

charged.” While detained, Bhai was “beaten, punched, kicked, and [he] lost

consciousness,” Bhai was also “not given any food.” Bhai claimed that “[t]he

police knew that [he] was a member of MQM because they had seen [him] at

multiple MQM rallies.”

       Bhai’s asylum application stated that, “[a]fter [he] was released from jail,

[he] was monitored and harassed by PPP supporters.” Twice PPP supporters

“grabbed [Bhai’s] scooter from behind when [he] was in an alley,” but Bhai

managed to escape each time. Bhai hid indoors until he left for the United States

in 1991.


claim because “there are no derivative benefits associated with the grant of withholding of
removal.” See Delgado v. U.S. Att’y Gen., 487 F.3d 855, 862 (11th Cir. 2007). Minaz also filed
her own applications for cancellation of removal and adjustment of status, which were denied.
The petition for review does not challenge those rulings.
                                                  5
              Case: 13-11128     Date Filed: 01/28/2014    Page: 6 of 29


      Bhai’s application alleged that in 1997, the PPP were looking for him, but

found Bhai’s uncle and “tortured him to give [Bhai’s] address.” When Bhai’s

uncle did not give an address, the PPP “shot him to death.” The PPP then

“harassed [Bhai’s] dad,” who Bhai said was “too old to bear the mistreatment

everyday,” and “passed away with a severe heart attack in 2004.” The PPP “keep

inquiring about [Bhai] from [his family] members who have to change their

addresses.”

      Bhai also submitted affidavits from his mother and his cousin, Rahim, from

Karachi, Pakistan. Bhai’s mother stated that she was present when Bhai “was

detained by police officials who supported the People’s party movement.” After

ten days, she secured Bhai’s release and took him to the hospital for treatment.

Bhai’s mother stated that, after Bhai’s release, men kept coming to her house,

harassing her and her family, and trying to discover Bhai’s hiding place. The men

also harassed Bhai’s father and uncle, and Bhai’s uncle was “shot on the road in

1997.” The harassment caused Bhai’s father significant stress, which resulted in a

fatal heart attack. Bhai’s mother stated that the PPP is “still looking to find

[Bhai’s] current location so that they can kill him.”

      Bhai’s cousin Rahim stated that Bhai and his uncle had owned a shop

together in Karachi and that a “strong political group” caused Bhai to flee the

country in 1991. The political group repeatedly looted the shop and threatened to


                                              6
              Case: 13-11128    Date Filed: 01/28/2014   Page: 7 of 29


kill them if they filed a police report. Rahim said that, on September 27, 1997, the

political group “shot dead” Bhai’s uncle “in the shop.” Further, the political group

continues to harass and threaten Bhai’s family. As a result Bhai’s family,

including Rahim, is forced to “shift their houses” from time to time to protect

themselves.

      In 2009, Bhai also filed a second application for adjustment of status based

on his previously approved application for a labor certification. On that

application, Bhai checked the “Yes” box when asked whether he had ever been

arrested for breaking the law and cited his 1992 conviction that was vacated in

2009. The same day, Bhai also filed an application for cancellation of removal

based on the hardship to his U.S.-born children.

G.    2009 Credible Fear Interview

      In 2009, Bhai attended a credible fear interview with an asylum officer.

Bhai stated that, in 1990, the police arrested him and detained him for ten days.

According to Bhai, the local, uniformed police came to his home, dragged him out

and “put [him in] jail, beat [him] up, didn’t give [him] any food.” Bhai stated that

they sometimes beat him and kicked him until he was unconscious.

      After his mother secured Bhai’s release, Bhai had “small problems” when he

encountered the PPP in alleys while riding his scooter, but he “got away.” Bhai

stopped going out. Bhai had no further problems with the police, but said the


                                             7
             Case: 13-11128     Date Filed: 01/28/2014   Page: 8 of 29


police “hover[ed] around” his house for about a month after his release. Bhai

claimed that “the police and PP members are all looking for [him],” and he feared

the police and the PPP would kill him if he returned to Pakistan. Bhai stated that

MQM members were still targeted and the PPP either “do it themselves or they get

it done through the police.”

      Bhai stated that his uncle “was okay” until 1992, when PPP members found

out that he was Bhai’s uncle. The PPP made inquiries of Bhai’s uncle and

threatened and harassed him, and in 1997, the PPP killed him.

      After Bhai’s uncle was killed, Bhai’s father took over his brother’s (Bhai’s

uncle’s) shop. Two or three times a week, PPP members would come to the shop

and threaten Bhai’s father. The PPP members said that what had happened to his

brother would happen to him and his family and that they would find his son

(Bhai) and beat him up. Bhai’s father “was always in fear, he was moving from

place to place.” Bhai said that his family in Pakistan has “stayed in hiding” and

has “tried to stay away from the PPP or the police.”

H.    IJ Hearing in 2011

      On February 3, 2011, an IJ held a consolidated hearing on removability and

the merits of each of Bhai’s applications for relief. Bhai and Minaz admitted the

allegations regarding, and conceded removability based on, the charge that they

were present in the United States without being admitted or paroled. However,


                                             8
              Case: 13-11128    Date Filed: 01/28/2014   Page: 9 of 29


Bhai contested the additional charge that he was inadmissible under INA

§ 212(a)(6)(C)(i), 8 U.S.C. § 1182(a)(6)(C)(i), because he had misrepresented his

criminal history when he applied for adjustment of status in 2005.

      The IJ heard testimony from Bhai, Minaz, and Officer Richard Lee, the

USCIS line adjudicator who conducted Bhai’s 2006 adjustment of status interview.

All three witnesses agreed that at the interview Officer Lee asked Bhai (at least

twice) whether he had been arrested or convicted and that Bhai answered “no.”

      Officer Lee had no independent recollection of the 2006 interview, but

testified that he knew from his general practice and the marks he had made on the

adjustment application that he had asked Bhai about his criminal history. Lee

maintained that Bhai did not tell him about the conviction during the interview

because Lee would have made a note on the adjustment application about it and

then would have had Bhai initial the notation.

      Bhai testified that he answered “no” to Lee’s question during the 2006

interview because he did not speak English well at that time and had not

understood the words “arrest” or “conviction.” However, Bhai said that, when Lee

showed him a copy of his 1992 conviction, Bhai had explained to Lee that he had

not understood the question and had not meant to lie. Bhai explained that he

thought “no” was the correct answer to Officer Lee’s question because he only

went to jail once for one or two hours, he had not “done any crime,” and he “did


                                             9
             Case: 13-11128    Date Filed: 01/28/2014   Page: 10 of 29


not go in the jail several times.” On cross-examination, Bhai stated that he

answered “no” to Lee’s question because he “thought that this is over” and he had

“finished the procedure of the court and . . . the case was over.” When Bhai was

asked for his understanding of the word “arrest” at the time of his interview, Bhai

insisted that he was “not a criminal.” The government asked the IJ to instruct Bhai

to answer the question. The IJ stated, “We’ve asked him several time[s]. He’s not

answering the questions.”

      With respect to his 2005 adjustment application, Bhai stated that his prior

attorney had completed the application for him and never asked him about his

criminal history. Bhai maintained that he did not know the application included a

question about his criminal history.

      After this evidence, the IJ sustained the fraud-based charge of

inadmissibility against Bhai, finding Officer Lee “far more credible than” Bhai and

Bhai’s “story somewhat implausible.” The IJ’s ruling rendered Bhai ineligible for

adjustment of status and cancellation of removal.

      The IJ then heard testimony on Bhai’s asylum application. Bhai testified

that he had been an active member of the MQM in Pakistan and organized and

oversaw MQM rallies in Karachi. After the PPP came to power, its member began

kidnapping, beating, and killing MQM members.




                                            10
             Case: 13-11128     Date Filed: 01/28/2014   Page: 11 of 29


      About nine months before Bhai came to the United States, five or six men

dressed as police officers entered his home, took him away in a car, and kept him

in a darkened house, where he was beaten and given food fit only for a dog. After

ten days, his mother secured his release with the help of members of the

community. Once released, Bhai was hospitalized for ten days. He then went into

hiding, moving from one relative’s home to another until he left for the United

States. Bhai said that his uncle was killed by the PPP in 1997 and that Bhai feared

the PPP would kill him if he returned to Pakistan.

      On cross-examination, the government read from Bhai’s 1993 asylum

application, in which he stated that the police threw him in jail for ten days because

he got into a fight with the police chief’s son. The government then asked Bhai to

explain the inconsistencies between his 1993 asylum application and his hearing

testimony. Bhai stated that he had not understood English, as follows:

      [Bhai]:      I don’t understand why people always think that I
      (indiscernible), because I don’t understand in English what is it.

      [Government]:  Okay. But, sir, your asylum application also refers
      to your MQM membership. Weren’t you a member of MQM?

      [Bhai]:      Yes, it is right.

      [Government]:       And what about the activities listed in your asylum
      application regarding your day-to-day activities with the party, aren’t
      those details correct?

      ....


                                             11
             Case: 13-11128    Date Filed: 01/28/2014    Page: 12 of 29


      [Bhai]:      Yes.

      [Government]:        Okay. But you’re saying the part about your actual
      arrest in Pakistan is not correct?

      [Bhai]:      I didn’t understand.

      [Government]: So it’s your contention that all of the information in
      this asylum application from 1993 related to your detention is not
      correct?

      [Bhai]:      I don’t know where (indiscernible).

      ....

      [Government]:       So there’s also no mention in this asylum
      application of a ten-day hospital stay. How do you explain that?

      [Bhai]:      I don’t know why (indiscernible). Looks like he didn’t
      ask me.
Bhai also admitted that his mother and brother continued to live in Pakistan and

had not been arrested, detained, or tortured. Bhai also admitted that his uncle was

not an MQM member. Bhai said that his uncle was killed solely because he knew

Bhai and that the PPP killed him as he drove away on a scooter.

      The IJ then showed Bhai the transcript of his 2009 credible fear interview, in

which Bhai stated that local police had taken him for ten days. The IJ asked Bhai

whether he knew in 2009 that the men were not in fact police. Bhai responded that

he was “now so confused” as to whether they were the police “or somebody in the

police dress.” Bhai said the men were dressed as the police, but took him to a

house rather than the police station, which “means that they were not police.”

                                            12
             Case: 13-11128     Date Filed: 01/28/2014    Page: 13 of 29


I.    IJ’s Decision

      In his oral decision, the IJ found Bhai removable under INA

§ 212(a)(6)(A)(i), 8 U.S.C. § 1182(a)(6)(A)(i), as an alien present in the United

States without being admitted or paroled. The IJ further found that Bhai was also

removable under INA § 212(a)(6)(C)(i), 8 U.S.C. § 1182(a)(6)(C)(i), as an alien

who by fraud or willful misrepresentation sought to procure an immigration

benefit.

      The IJ found that Bhai’s “testimony concerning the misrepresentation is not

credible,” and gave “greater credence to the testimony of Donald Lee.” In support

of his credibility determination, the IJ noted that Bhai’s testimony that his attorney

filled out the adjustment application without asking Bhai relevant questions about

his criminal record “seem[ed] somewhat implausible.” The IJ further stressed that

Bhai had not submitted any documents from his prior attorney to corroborate his

claim or filed a complaint against his prior attorney with the bar.

      The IJ also found Bhai’s testimony about his ability to understand English

“to be somewhat evasive” and found that Bhai’s explanation that he did not know

the meaning of the words “arrest” and “conviction” “to be without credence.” The

IJ noted that Bhai was educated and that the words were not complicated. The IJ

found it implausible that Bhai did not understand the words “arrest” and

“conviction” given that he had been living in the United States for fifteen years at


                                             13
             Case: 13-11128    Date Filed: 01/28/2014      Page: 14 of 29


the time of his adjustment interview and he had, in fact, been arrested and

convicted in California. Further, Bhai never explained what he understood the

words “arrest” and “conviction” to mean and his demeanor when answering

questions about his understanding of those words was evasive. The IJ also found it

implausible that Bhai would have answered “no” in the adjustment interview if he

did not fully understand the meaning of the word arrest.

      In light of the IJ’s findings that Bhai misrepresented his criminal history in

his 2005 adjustment application and in his 2006 adjustment interview, the IJ

concluded that Bhai was inadmissible under INA § 212(a)(6)(C)(i), 8 U.S.C.

§ 1182(a)(6)(C)(i), and thus was ineligible for adjustment of status and

cancellation of removal.

      The IJ denied Bhai’s application for asylum and withholding of removal

because Bhai “ha[d] not met his threshold burden of presenting credible and

consistent evidence and documents in support of his application.” The IJ pointed

out that Bhai’s 2011 hearing testimony about his ten-day detention in Pakistan was

inconsistent with Bhai’s statement in his original 1993 asylum application, his

mother’s statement in support of Bhai’s 2010 asylum application, and his 2009

credible fear interview. Specifically, at the 2011 hearing, Bhai claimed that the

men who took him from his mother’s home and detained him for ten days were

merely dressed as police officers, but were not in fact police. However, Bhai’s


                                             14
             Case: 13-11128     Date Filed: 01/28/2014    Page: 15 of 29


2009 asylum application, his 2009 credible fear statement, and his mother’s 2010

affidavit all identified the men as real police officers who were supporters of the

PPP. The IJ concluded that this was “a significant discrepancy” that went “to the

heart of [Bhai’s] claim that he was detained in Pakistan for about ten days.” The IJ

also noted that Bhai did not mention hospitalization at his credible fear interview.

      The IJ identified several implausibilities in Bhai’s claim. Specifically, the IJ

found it implausible that: (1) the PPP did not bother Bhai’s family in Pakistan for

seven years after Bhai left, but then killed Bhai’s uncle as retaliation against Bhai;

(2) Bhai’s father then “place[d] himself in harm’s way” by taking over the uncle’s

store, where the PPP had come looking for Bhai and had killed the uncle; and (3)

neither the PPP’s ten-day detention of Bhai in 1990 nor the PPP’s killing of Bhai’s

uncle in 1997 was ever reported to the Pakistan police. Based on the forgoing, the

IJ found that Bhai had “not met his burden of presenting a credible, consistent,

plausible and believable account of his claim,” and denied his claim on that basis.

      Alternatively, the IJ denied Bhai’s asylum and withholding of removal

claims “on the merits.” The IJ concluded that Bhai had failed to show past

persecution by the Pakistani government or a group that the government was

unwilling or unable to control. The IJ noted that Bhai did not present any evidence

that the men who targeted him worked for the government. Instead, Bhai claimed

that his harassers were private individuals associated with the PPP. And, as Bhai


                                             15
              Case: 13-11128    Date Filed: 01/28/2014   Page: 16 of 29


never made the government aware that these men sought to harm him, he did not

show the government could not control them.

      The IJ also found that Bhai failed to establish that he had a well-founded

fear of persecution. The IJ pointed out that (1) Bhai had not shown he could not

relocate within Pakistan to avoid harm, (2) Bhai’s father had continued to live in

Pakistan unharmed, and (3) given Bhai’s “less than important role” in the MQM,

Bhai had not explained why anyone in Pakistan would want to harm him 21 years

after he left Pakistan.

      Because Bhai was not eligible for asylum, the IJ concluded that Bhai was

also ineligible for withholding of removal. The IJ also found that Bhai had failed

to show that it was more likely than not that he would be tortured if returned to

Pakistan, and thus, he was not entitled to CAT relief.

J.    BIA Appeal

      In his appeal to the BIA, Bhai argued that the IJ had erred in finding that: (1)

he was inadmissible because he misrepresented his criminal history in his 2005

adjustment application and interview; and (2) he had not established eligibility for

asylum or withholding of removal based on past or future political persecution.

      The BIA affirmed the IJ and dismissed Bhai’s appeal. With respect to

Bhai’s inadmissibility under INA § 212(a)(6)(C)(i), 8 U.S.C. § 1182(a)(6)(C)(i),

the BIA concluded that the IJ did not clearly err in finding Bhai’s testimony not


                                             16
             Case: 13-11128     Date Filed: 01/28/2014    Page: 17 of 29


credible and in giving greater credence to Lee’s testimony. Because Bhai was

inadmissible under INA § 212(a)(6)(C)(i), 8 U.S.C. § 1182(a)(6)(C)(i), and was

not eligible for a waiver of inadmissibility, the BIA also affirmed the IJ’s denial of

Bhai’s application for adjustment of status.

      With respect to Bhai’s asylum claim, the BIA found no clear error in the IJ’s

adverse credibility finding. The BIA noted some of the inconsistencies between

Bhai’s 2011 hearing testimony, his 1993 and 2009 asylum applications, and his

statements during his 2009 credible fear interview. At his hearing, Bhai testified

that he was detained by men dressed in police uniforms, but that he later learned

they were not actually police officers. In contrast, in his credible fear interview,

Bhai referred to the men as police. In her affidavit in support of Bhai’s 2009

asylum application, Bhai’s mother also had said that the men were police. The

BIA also pointed out that in his 1993 asylum application, Bhai said that the police

jailed him because he had fought with the police chief’s son. As had the IJ, the

BIA concluded that these inconsistencies went to the heart of Bhai’s claim because

they involved both the identity of his captors and the events that led to his

detention.

      In addition, the BIA affirmed the IJ’s finding that some of Bhai’s testimony

was implausible, specifically noting Bhai’s testimony that his uncle was killed by

men who were looking for Bhai. The BIA questioned the fact that seven years had


                                               17
             Case: 13-11128     Date Filed: 01/28/2014    Page: 18 of 29


passed without incident between Bhai’s 1990 detention and his uncle’s death in

1997. The BIA agreed that it was implausible that Bhai’s father would knowingly

place himself in harm’s way by taking over the uncle’s shop and also that Bhai’s

father would not then be harmed by the same men who had killed his uncle and

were reportedly still looking for Bhai. Finally, the BIA deferred to the IJ’s finding

that Bhai’s testimony was evasive and non-responsive.

      The BIA also concluded that Bhai had failed to demonstrate a well-founded

fear of future persecution because: (1) Bhai did not sufficiently corroborate his

claim that his uncle was killed by people looking for Bhai; and (2) Bhai did not

show why anyone in the Pakistan government would be interested in him more

than twenty years after his departure and fifteen years after his uncle’s death,

particularly given that Bhai’s family remained in Pakistan unharmed.

      Given that Bhai had not established asylum eligibility, the BIA concluded

that Bhai also failed to meet the higher evidentiary burden for withholding of

removal. It further concluded that Bhai had not demonstrated entitlement to CAT

relief because he had not shown that he more likely than not would be tortured in

Pakistan. The Bhais filed this petition for review.

                                 II. DISCUSSION

A.    Bhai’s Inadmissibility under INA § 212(a)(6)(C)(i)




                                             18
               Case: 13-11128       Date Filed: 01/28/2014       Page: 19 of 29


       Under INA § 212(a)(6)(C)(i), 8 U.S.C. § 1182(a)(6)(C)(i), “[a]ny alien who,

by fraud or willfully misrepresenting a material fact, seeks to procure . . . a visa,

other documentation, or admission into the United States or other benefit provided

under [the INA] is inadmissible.” Where an alien is charged with inadmissibility,

he has the burden of proving that he is “clearly and beyond doubt entitled to

admission, and that he [is] not inadmissible under any of the grounds enumerated

in 8 U.S.C. § 1182(a).” Garces v. U.S. Att’y Gen., 611 F.3d 1337, 1345-46 (11th

Cir. 2010) (quotation marks omitted); see also INA § 240(c)(2)(A), 8 U.S.C.

§ 1229a(c)(2)(A). 3 To qualify for adjustment of status under INA § 245(i), 8

U.S.C. § 1255(i), an alien must be “admissible” to the United States. See INA

§ 245(i)(2)(A), 8 U.S.C. § 1255(i)(2)(A). 4

       Substantial evidence supports the IJ’s decision to sustain the fraud-based

charge of inadmissibility against Bhai and therefore deny his application for

adjustment of status. It is undisputed that in 1993 Bhai was arrested and convicted

in California of a crime, that Bhai inaccurately stated under oath on his 2005


       3
        There is no merit to Bhai’s argument that the BIA improperly applied the clearly
erroneous standard of review in affirming the IJ’s finding of inadmissibility under INA
§ 212(a)(6)(C)(i), 8 U.S.C. § 1182(a)(6)(C)(i). The BIA’s decision explicitly states that it
reviewed “whether the parties met the relevant burden of proof . . . under the de novo standard.”
       4
        We review findings of fact and credibility determinations made in removal proceedings
under the substantial evidence test. Alhuay v. U.S. Att’y Gen., 661 F.3d 534, 546 n.12 (11th Cir.
2011). “The substantial evidence test requires reversal of factual findings only if the evidence
presented compels a contrary conclusion.” Id. (quotation marks omitted). Where, as here, the
BIA affirms and explicitly agrees with the IJ’s findings, we review the decisions of both the IJ
and the BIA as to those issues. Ayala v. U.S. Att’y Gen., 605 F.3d 941, 948 (11th Cir. 2010).
                                                   19
             Case: 13-11128     Date Filed: 01/28/2014    Page: 20 of 29


adjustment application that he had never been arrested and convicted, and that Bhai

repeated that false assertion to Officer Lee during the 2006 adjustment interview.

Although Bhai testified that he did not intend to deceive and merely misunderstood

the question, the IJ found Bhai’s testimony incredible.

      Furthermore, substantial evidence supports the IJ’s determination that

Officer Lee was credible, but Bhai was not. The IJ’s reasons for discrediting Bhai

included Bhai’s evasive demeanor, the implausibility of his account, and the lack

of corroborating evidence in support of his testimony. The record reflects that,

although Bhai testified that he misunderstood the words “arrest” and “conviction,”

he refused to give clear answers as to his understanding of those words. Bhai also

failed to account for his ability to respond accurately to other questions of equal

complexity during the 2006 interview, on his adjustment application, or on his

1993 asylum application, when his language skills presumably would have been

even more limited. Bhai’s claim that he misunderstood the words “arrest” and

“conviction” is particularly suspect given that he was actually arrested and

convicted.

      Bhai placed much of the blame on his prior attorney. For instance, Bhai said

that his prior attorney completed his adjustment application without asking Bhai

about his criminal history and refused Bhai’s request for a translator at the




                                             20
             Case: 13-11128     Date Filed: 01/28/2014   Page: 21 of 29


adjustment interview. However, Bhai did not submit any corroborating evidence

from his prior attorney and did not file a bar complaint against his attorney.

      There is no merit to Bhai’s contention that his retraction during the interview

is evidence of his lack of intent to deceive. First, according to Officer Lee’s

credited testimony, Officer Lee was unaware of Bhai’s conviction during the

interview. Officer Lee explained that he would have noted on the adjustment

paperwork if Bhai had admitted to the arrest or conviction during the interview and

would have had Bhai initial the notation. Officer Lee’s adjustment paperwork did

not contain such a notation. Thus, under Officer Lee’s credited version of events,

corroborated by the adjustment paperwork, Bhai did not make a retraction during

the interview. In any event, even if Bhai’s claimed retraction were credited, it does

not compel reversal because Bhai admitted he only retracted his false answer after

Officer Lee showed him the conviction record.

      As the BIA noted, the IJ could have conceivably weighed the evidence

differently, and accepted Bhai’s version of events. However, that possibility does

not compel a reversal. See Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1254-55 (11th

Cir. 2006) (explaining that the mere fact that the record may support a contrary

conclusion is not enough to justify reversal of the agency’s findings). In sum,

substantial evidence supports the finding that Bhai willfully misrepresented his




                                             21
               Case: 13-11128       Date Filed: 01/28/2014       Page: 22 of 29


criminal history in an attempt to procure a benefit under the INA, i.e., adjustment

of his status to lawful permanent residence.

B.     Bhai’s Asylum and Withholding of Removal Claims

       To establish eligibility for asylum, an applicant must show, with credible,

direct, and specific evidence, either past persecution or a well-founded fear of

future persecution on account of race, religion, nationality, membership in a

particular social group, or political opinion. INA §§ 208(b)(1), 8 U.S.C.

§ 1158(b)(1), INA § 101(a)(42), 8 U.S.C. § 1101(a)(42); Forgue v. U.S. Att’y

Gen., 401 F.3d 1282, 1286-87 (11th Cir. 2005); 8 C.F.R. § 208.13(a), (b).

Similarly, to be eligible for withholding of removal under the INA, an applicant

must show that it is more likely than not that he has been or will be persecuted on

account of one of the five protected grounds. INA § 241(b)(3), 8 U.S.C.

§ 1231(b)(3); Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1232 (11th Cir. 2005).

Because this standard is more stringent than the standard for asylum, an alien who

fails to establish asylum eligibility generally cannot satisfy the higher burden for

withholding of removal. Id. at 1232-33. 5

       If the IJ finds an asylum applicant not credible, the IJ must make an explicit

adverse credibility finding and offer “specific, cogent reasons” for the finding.


       5
        We review the factual determinations that an alien is ineligible for asylum and
withholding of removal under the “highly deferential” substantial evidence test. Al Najjar v.
Ashcroft, 257 F.3d 1262, 1283-84 (11th Cir. 2001).
                                                   22
               Case: 13-11128       Date Filed: 01/28/2014      Page: 23 of 29


Forgue, 401 F.3d at 1287 (quotation marks omitted). “Indications of reliable

testimony include consistency on direct examination, consistency with the written

application, and the absence of embellishments.” Ruiz, 440 F.3d at 1255. “Once

an adverse credibility finding is made, the burden is on the applicant alien to show

that the IJ’s credibility determination was not supported by ‘specific, cogent

reasons’ or was not based on substantial evidence.” Forgue, 401 F.3d at 1287.6

        Although uncorroborated but credible testimony may be sufficient to

demonstrate asylum eligibility, “[t]he weaker an applicant’s testimony, . . . the

greater the need for corroborative evidence.” Yang v. U.S. Att’y Gen., 418 F.3d
1198, 1201 (11th Cir. 2005). “Conversely, an adverse credibility determination

alone may be sufficient to support the denial” of an applicant’s claim, especially if

the applicant fails to produce corroborating evidence. See Forgue, 401 F.3d at

1287.




        6
          The BIA affirmed the IJ’s adverse credibility determination and elaborated upon some of
the IJ’s reasoning. Thus, we review the IJ’s credibility finding as supplemented by the BIA. See
Savoury v. U.S. Att’y Gen., 449 F.3d 1307, 1312 (11th Cir. 2006). We review credibility
findings under the substantial evidence test, and “like any fact finding, [they] may not be
overturned unless the record compels it.” Forgue, 401 F.3d at 1286-87 (quotation marks
omitted). We note that the REAL ID Act of 2005 changed the INA’s standards for evaluating the
credibility of an applicant for asylum or withholding of credibility. See Pub. L. No. 109-13,
§ 101(a)(3), (c), (d)(2), 119 Stat. 231, 303 (2005) (codified at 8 U.S.C. §§ 1158(b)(1)(B)(iii),
1231(b)(3)(C), 1229a(c)(4)(C)). Because Bhai’s application was filed before May 11, 2005,
however, the new standards do not apply to his asylum and withholding of removal claims. See
Shkambi v. U.S. Att’y Gen., 584 F.3d 1041, 1049 n.7 (11th Cir. 2009); Pub. L. No. 109-13,
§ 101(h)(2), 119 Stat. 231, 305.
                                                  23
               Case: 13-11128      Date Filed: 01/28/2014       Page: 24 of 29


       Here, the adverse credibility determination is supported by specific, cogent

reasons, including: (1) the inconsistencies between Bhai’s testimony and other

items of evidence; (2) the implausibility of his claim concerning his uncle’s death;

and (3) his evasive demeanor during the hearing. The record supports these bases.

       For example, in his 1993 asylum application, Bhai attributed his ten-day

detention to punishment for fighting with the police chief’s son, and he stated that

the police put him in jail, rather than in a house. However, in subsequent

immigration applications and interviews, Bhai changed his account substantially,

describing the reason for his detention as his political affiliation, the men who

detained him as PPP members, and the location as a dark house. Meanwhile,

Bhai’s later accounts were inconsistent with his mother’s affidavit, in which she

identified the men as police officers. Bhai was unable to clearly reconcile these

inconsistencies before the IJ, and continued to change his answer even then,

responding at one point, for example, that perhaps the men were police. 7

       Substantial evidence also supports the IJ’s finding that certain aspects of

Bhai’s claim concerning his uncle’s death were implausible. Bhai testified that

PPP members killed his uncle in 1997 because they were looking for Bhai. Yet,


       7
         After the REAL ID Act, the INA permits an adverse credibility determination based on
inconsistencies that do not go “to the heart of the applicant’s claim.” See INA
§ 208(b)(1)(B)(iii), 8 U.S.C. § 1158(b)(1)(B)(iii). We need not resolve whether adverse
credibility determinations in pre-REAL ID Act cases must go to the heart of the claim, however,
because, as the BIA pointed out, Bhai’s inconsistencies regarding the reasons for his detention
and the identity of his captors go to the heart of Bhai’s claims.
                                                  24
             Case: 13-11128     Date Filed: 01/28/2014    Page: 25 of 29


Bhai conceded that neither he nor his family had any issues with the PPP during

the period of time after his release from detention in 1990 until he left Pakistan for

the United States in 1991. Further, his uncle’s death was the first alleged violent

act against Bhai’s family by the PPP after Bhai left, though six years had passed

without incident. And, the BIA reasonably noted that it was implausible that

Bhai’s father would expose himself to possible harm by taking over Bhai’s uncle’s

shop, or that, after having done so, the men looking for Bhai would not similarly

harm his father.

      We defer to the IJ’s finding as to Bhai’s demeanor. Because an IJ “is

[uniquely] positioned to make determinations about demeanor—by observing the

alien and assessing his or her tone and appearance”—we give “great deference to

an IJ’s assessment of ‘demeanor.’” Todorovic v. U.S. Att’y Gen., 621 F.3d 1318,

1324-25 (11th Cir. 2010). Bhai has not offered any reason why we should

withhold such deference in this case.

      Furthermore, apart from Bhai’s discredited testimony, none of the other

evidence compels a conclusion that Bhai suffered past persecution or has a well-

founded fear of future persecution. For example, Bhai’s only evidence that he was

an active MQM member in Pakistan is his own testimony. Beyond his own

testimony, the only evidence concerning Bhai’s ten-day detention, the basis of his




                                             25
             Case: 13-11128      Date Filed: 01/28/2014    Page: 26 of 29


past persecution claim, was his mother’s affidavit, which partially contradicted his

own account.

      Similarly, the only evidence corroborating Bhai’s claims concerning his

Uncle’s death were the affidavits of his mother and cousin, but these affidavits

were not wholly consistent with each other or with other evidence in the record.

Bhai’s cousin stated that Bhai’s uncle was shot and killed in his store by the

“strong political group” that harassed Bhai. Notably, the death certificate for

Bhai’s uncle indicates that his death was caused by “cardiac respiratory arrest due

to fire calm injuiry [sic]” and that Bhai’s uncle died in the hospital, not in his shop,

as claimed by Bhai’s cousin, or on the road as claimed by Bhai’s mother. Even to

the extent these affidavits support Bhai’s claims, they are not substantial enough to

compel reversal. See Yang, 418 F.3d at 1201 (explaining that when the applicant’s

testimony is weak, the need for corroborative evidence is great).

      Further, although Bhai’s mother stated that PPP members continue to look

for Bhai and have come to her house and harassed her and her family, Bhai

conceded at the hearing that no one in his family has been harmed in the thirteen

years since his uncle’s death in 1997. As the BIA pointed out, the fact that Bhai’s

family has remained unharmed in Karachi, Pakistan since 1997 undermines his

mother’s assertion of potential future harm. See Ruiz, 440 F.3d at 1259




                                              26
             Case: 13-11128     Date Filed: 01/28/2014   Page: 27 of 29


(concluding that an asylum applicant failed to show future persecution in part

because his family remained in the same region of Colombia without incident).

      Bhai also submitted an expert report on Pakistan by Dr. Shaul Gabbay. Dr.

Gabbay opined that Bhai faces danger if returned to Pakistan given, in relevant

part, the past physical abuse Bhai suffered based on his political beliefs. Dr.

Gabbay’s opinion, however, rested on the same statements concerning Bhai’s

MQM membership and his detention by the PPP that the IJ found not credible.

      Dr. Gabbay further opined that Bhai primarily risks danger from the Taliban

and religious extremists with anti-western sentiments who would view him as a

U.S. spy, a claim Bhai has never raised. Dr. Gabbay also stated that there has been

political violence between two competing factions of the MQM—the MQM-H and

the MQM-A. However, Bhai has never claimed to be a member of either of these

factions or to fear harm from either of them. Dr. Gabbay’s report did not mention

any political violence between the PPP and the MQM, which is the basis for Bhai’s

particular persecution claims. Thus, Dr. Gabbay’s report is not persuasive in

assessing Bhai’s future persecution claim.

      The record contains other background information about political violence

and instability in Pakistan, including: (1) the U.S. State Department’s 2008 Human

Rights Report on Pakistan, which reported extrajudicial and politically motivated




                                             27
              Case: 13-11128       Date Filed: 01/28/2014      Page: 28 of 29


killings, torture, and disappearances, sometimes carried out by the police; 8 (2)

news reports of killings of MQM members by unknown perpetrators; and (3)

reports about violence between numerous political and sectarian groups in

Pakistan. However, in light of the adverse credibility determination, none of this

evidence compels the conclusion that Bhai himself would be “singled out” for

harm because of his political opinion if he returned to Pakistan. See Sepulveda,
401 F.3d at 1231 (stating that an asylum applicant must present evidence showing

“a good reason to fear that he or she will be singled out for persecution”).

       Accordingly, substantial evidence supports the IJ’s finding that Bhai failed

to establish asylum eligibility. Because Bhai could not show eligibility for asylum,

he necessarily failed to demonstrate that he was eligible for withholding of

removal. See id. at 1232-33.

                                   III. CONCLUSION

       For these reasons, we conclude the IJ properly found Bhai inadmissible due

to his willful misrepresentations in his adjustment application and interview and,

thus, ineligible for adjustment of status. We also conclude the IJ properly found

that Bhai failed to carry his burden to show he was eligible for asylum or

withholding of removal. We deny Bhai’s petition with respect to these claims.

       8
         The 2008 Country Report stated that that the MQM had accused Jamaat-e-Islami of
killing a number of MQM members during “ongoing violence between the two parties over
political control” of Karachi, but there was no specific mention of violence between the MQM
and the PPP.
                                                 28
             Case: 13-11128     Date Filed: 01/28/2014   Page: 29 of 29


      We dismiss the petition as to Bhai’s claim for CAT relief for lack of

jurisdiction because he failed to exhaust this issue in his appeal to the BIA. See

INA § 242(d)(1), 8 U.S.C. § 1252(d)(1); Amaya-Artunduaga v. U.S. Att’y Gen.,

463 F.3d 1247, 1250 (11th Cir. 2006).

      PETITION DISMISSED IN PART AND DENIED IN PART.




                                             29